Citation Nr: 1700185	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  13-16 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1947 to September 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In December 2015, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is of record.

In March 2016, the Board granted service connection for a right wrist disability and neurological impairment of the right leg.  The Board remanded the remaining issues on appeal for further development.  Consequently, these claims have been resolved and are no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2016, the Board remanded the appeal to obtain records pertaining to the Veteran's service in the inactive Naval Reserve from 1949 to 1954 and to provide him with a VA examination for his claimed hypertension.  

The AOJ submitted a request for the inactive Naval Reserve records to the Defense Finance and Accounting Service (DFAS), which responded in a March 2016 statement that it did not have any requested records for the Veteran dating from 1949 to 1954.  Although the AOJ subsequently obtained additional military records, these pertained only to the Veteran's active duty service from May 1947 to September 1948.  No other efforts have been made by the AOJ to acquire the Veteran's inactive Naval Reserve service records.  Efforts to obtain records in Federal custody must continue until they are obtained unless it is reasonably certain they do not exist, or that further efforts would be futile.  38 U.S.C.A. § 5103A(c) (West 2014).

In March 2016, the Veteran underwent VA examination for hypertension.  The Veteran and his son reported that the Veteran had experienced high blood pressure for many years and had been prescribed blood pressure medication shortly after his discharge from service.  The Veteran also reported that he had high blood pressure readings at the time of his service discharge examination and was asked to rest momentarily until his blood pressure decreased, suggesting that his initial, higher blood pressure readings were observed at the time of examination but not recorded.  The examiner diagnosed hypertension, noted as present since 1978, and concluded that it was less likely than not incurred in or caused by service because, inter alia, service treatment records did not document any hypertension, his discharge examination reflected no cardiovascular issues, private medical records of record showed that the Veteran developed hypertension in July 1978 after he had cardiac surgery, and the use of anti-hypertensive medication was not common at the time of the Veteran's discharge.  The examiner also stated that the Veteran was found to have atherosclerotic heart disease, but there was no mention of hypertensive heart disease.

A VA medical opinion is inadequate if it fails to consider the Veteran's reports and relies on the absence of supporting service treatment records.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). The March 2016 examiner did not discuss the Veteran's reports of having to repeat blood pressure testing after resting or, private medical records reflecting that the Veteran was described at least once as having hypertensive heart disease.  See May 13, 2005 Private treatment record.  Such records also suggest that the Veteran had mild hypertension prior to July 1978.  See July 13, 1978 Private treatment record ("Patient's history dates back to the onset of his chest pain July 78.  He had previously had mild hypertension"); see also March 13, 1980 Private treatment record ("history of atherosclerotic cardiovascular disease which dates to the onset of his chest pain in July of 1978. He has an overlying history of long standing mild and intermittent labile hypertension").  Also potentially significant is the mention of a single vessel bypass surgery in 1960.  See February 28, 2003 Private treatment record (noting the Veteran's history of hypertension and myocardial infarction as well as a three-vessel coronary artery bypass in 2000 and a single-vessel bypass in 1960).  Because none of these records were addressed by the examiner, the Board finds that further opinion is necessary.

The issue of entitlement to service connection for a heart condition is inextricably intertwined with the issue of entitlement to service connection for hypertension; therefore, it is remanded to the AOJ as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to verify the Veteran's service in the inactive Naval Reserve from 1949 to 1954 and obtain any available records of examination or treatment, by contacting any appropriate source, to include the National Personnel Records Center.  Efforts to obtain the records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts would be futile.  If any records cannot be obtained after reasonable efforts have been made, inform the Veteran of the missing records, the efforts made to obtain them, and what further actions will be taken, including adjudication of the claim without the records.  

2.  Return the claims file and a copy of this remand to the March 2016 VA examiner who assessed the Veteran's hypertension, for preparation of an addendum opinion.  If that examiner is not available, another examiner may provide the opinion.

First, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in or is otherwise medically related to service.  

In doing so, the examiner must consider and address, if pertinent, the following:

* The Veteran's testimony that he was prescribed antihypertensive medication approximately three to four months after service and discuss whether there is any medical reason to reject such testimony, to include a discussion of the availability of antihypertensive medications in 1948 and 1949.

* The Veterans report that at examination for service discharge he was told to rest before his blood pressure was rechecked.  The examiner should consider the Veteran's report to be credible and determine whether this report, at least as likely as not, indicated the presence of hypertension; or a precursor or hypertension.

* The Veteran's blood pressure readings in service of 130/80 and 138/78 shows, respectively, on his entry and discharge examinations.  

* Private medical records indicating that the Veteran had mild hypertension prior to July 1978.  See July 13, 1978 Private treatment record ("Patient's history dates back to the onset of his chest pain July 78.  He had previously had mild hypertension"); see also March 13, 1980 Private treatment record ("history of atherosclerotic cardiovascular disease which dates to the onset of his chest pain in July of 1978.  He has an overlying history of long standing mild and intermittent labile hypertension").  

* A February 28, 2003 Private treatment record noting the Veteran's history of hypertension and myocardial infarction as well as a three-vessel coronary artery bypass in 2000 and a single-vessel bypass in 1960.  

* A May 13, 2005 Private treatment record reflecting that the Veteran had hypertensive heart disease.

If it is at least as likely as not that hypertension is the result of service, the examiner should provide an opinion as to whether it is at least as likely as not that any current heart disease is proximately due to or aggravated by hypertension.  

The examiner must consider and address, the following:
* A February 28, 2003 Private treatment record noting the Veteran's history of hypertension and myocardial infarction as well as a three-vessel coronary artery bypass in 2000 and a single-vessel bypass in 1960. 
 
* A May 13, 2005 Private treatment record reflecting that the Veteran had having hypertensive heart disease.

If an opinion cannot be provided without resorting to speculation, the examiner should explain whether the inability to provide the necessary opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general or there is additional information that, if obtained, would enable the examiner to provide the opinion.  

With regard to the availability of additional evidence, the examiner must be advised records prior to 1978, other than service treatment records, appear to be unavailable due to the passage of time.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

